Citation Nr: 1107458	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to payment or reimbursement for the cost of private 
medical treatment provided from January 19, 2008, to January 22, 
2008.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran appears to have had active service from December 1960 
to January 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a decision of the South Central Veterans 
Affairs (VA) Health Care Network.  It appears that the decision 
granted entitlement to payment or reimbursement for the cost of 
private medical treatment provided from January 16, 2008, to 
January 19, 2008, but denied payment or reimbursement for the 
period of private medical care from January 19, 2008, to January 
22, 2008.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the VA Medical Center (VAMC) in 
Muskogee, Oklahoma.  VA will notify the appellant if further 
action is required.


REMAND

In this case, the Board finds that additional evidence is needed 
prior to the adjudication of the claim.  In particular, the Board 
notes that the record does not contain any verification of the 
Veteran's service dates or documentation of his service-connected 
disabilities.  The December 2008 statement of the case does list 
the Veteran's service dates, but it is unclear as to where such 
information was obtained.  Indeed, there is no claims file, 
service records, or VA treatment records.  Nor does the available 
file contain copies of the Veteran's claim, the decision on 
appeal, or the notice of disagreement.  Therefore, the Board 
finds that a remand is necessary to ensure that all necessary 
evidence is obtained prior to adjudication of the claim.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1. T he VAMC should verify the Veteran's 
service dates and document whether he was 
service-connected for any disabilities.

2.  The VAMC should associate the Veteran's 
VA treatment records, particularly records 
dated in January 2008 and February 2008.  
If the search has negative results, the 
claims file must be properly documented.

3.  The VAMC should ensure that all 
procedural documents are associated with 
the file, including the Veteran's claim, 
the decision on appeal, his notice of 
disagreement, and any notice letters.  

4.  After completing these actions, the 
VAMC should conduct any other development 
as may be indicated by a response received 
as a consequence of the actions taken in 
the preceding paragraphs.  Further 
development may include obtaining 
additional evidence regarding when the 
Veteran could be transferred safely to a VA 
facility or other Federal facility and 
whether such a facility was capable of 
accepting a transfer.

5.  When the development requested has been 
completed, the case should be reviewed by 
the VAMC on the basis of additional 
evidence.  If the benefit sought is not 
granted, the appellant should be furnished 
a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  If the case 
is returned to the Board for appellate 
review, the VAMC should forward the 
Veteran's claims file, if one exists.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


